DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group I (Claims 11-13 and 17-26) and species (CRISPR, gamma retroviral vector, SEQ ID NO: 5 and SEQ ID NO: 7) in the reply filed on December 15, 2020 is acknowledged. Claims 11-13, 17 and 19-26 are currently pending. Claims 14-16, 18 and 27-32 have been canceled. Claims 11, 13 and 20 have been amended. Claims 19 and 22 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 11-13, 17 and 19-26 are the subject of the present Official action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/14/2019 and 12/15/2020 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13, 17, 20-21 and 23-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jakobovits et al. US 2016/0175358, published 6/23/2016 (hereinafter Jakobovits).
Claim 11 describes a method of suppressing replication of HIV in cells, comprising: providing cells from a subject having HIV; transducing the cells with a vector comprising a CAR construct and a nucleic acid molecule encoding a CXCR5 polypeptide; and culturing the cells. Claim 12 describes the method of claim 11, further comprising monitoring the cells for the presence of HIV. Claim 13 describes the method of claim 11, further comprising monitoring the cells for the amount of HIV. Claim 17 describes the method of claim 11, further comprising obtaining the cells from the subject. Claim 20 describes the method of claim 11, wherein the nucleic acid molecule encoding the CXCR5 polypeptide has the nucleic acid sequence shown in SEQ ID NO: 2, 4, 5. Claim 21 describes the method of claim 11, wherein the CAR construct is an HIV-based CAR construct. Claim 23 describes the method of claim 22, wherein the HIV-based CAR construct is encoded by a nucleic acid having the sequence shown in SEQ ID NO: 7, 9, or 11. Claim 24 describes the method of claim 11, wherein the vector is a lentiviral vector or a gamma retroviral vector. Claim 25 describes the method of claim 11, wherein the transducing step comprises gene editing. Claim 26 describes the method of claim 25, wherein the gene editing comprises CRISPR or TALEN.
Jakobovits describes methods for producing T-cells engineered to express a chimeric antigen receptor (CAR) construct (CAR construct with nucleic acid sequence corresponding to SEQ ID No 7) and CXCR5 polypeptide (CXCR5 with nucleic acid sequence corresponding to SEQ ID No 5) (Jakobovits, para 4, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633